 



Exhibit 10.1
Terms of Amendment and Waiver to
Registration Rights Agreement, dated as of August 6, 2007, among
International Fight League, Inc. and the several purchasers signatory thereto
International Fight League, Inc. (the “Company”) entered into a Registration
Rights Agreement (the “Agreement”), dated as of August 6, 2007, among the
Company and the several purchasers signatory thereto. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the
Agreement.
The Company and Purchasers have agreed to amend the Agreement as follows:
The definition of the “Effectiveness Deadline” and “Filing Deadline” in the
Agreement are amended in their entirety as follows:
     “Effectiveness Deadline” means, with respect to the Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities, the earlier of: (i) the 84th calendar day following the Closing
Date; provided, that, if the Commission reviews and has written comments to the
filed Registration Statement, then the Effectiveness Deadline under this clause
(i) shall be the 114th calendar day following the Closing Date, and (ii) the
fifth (5th) Trading Day following the date on which the Company is notified by
the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments and the effectiveness of the
Registration Statement may be accelerated.
     “Filing Deadline” means, with respect to the Registration Statement
required to be filed pursuant to Section 2(a), the 66th calendar day following
the Closing Date.
The Purchasers have agreed to waive their right to a damage payment from the
Company as set forth in Section 2(c) of the Agreement resulting from the
Company’s failure to file a registration statement on or before October 5, 2007
in accordance with the original terms of the Agreement.
The foregoing amendments, waivers, consents and agreements by the Purchasers
have been given solely in respect of the transactions described herein. Except
as expressly set forth herein, all of the terms and conditions of the
Transaction Documents (as defined in the Purchase Agreement) shall continue in
full force and effect. The Company has not offered or paid an consideration to
any person to amend or consent to the amendments and/or waivers set forth above.
The amendments and waivers contained herein have been approved by Purchasers
representing a majority of the Registrable Securities issued at the Closing.

